THORNTON, J.
The wife appeals from the property division ordered by the trial court in this dissolution of marriage proceeding contending that she did not receive an equitable share of the assets acquired during the marriage.
The husband cross-appeals contending that the trial court erred in not awarding him a larger share of the parties’ assets and in awarding the wife attorney’s fees.
The parties were married about 25 years, the wife now being about 44 years of age and the husband 49. Both are in good health. Two children were born of the marriage and are now emancipated.
By our calculations the husband received assets worth about $125,000: the 107-acre family farm, a pickup truck with camper, a boat, a 10-acre parcel of land on which cherry trees were recently planted, various household goods and a 29-acre parcel of land on which a rental house is located. The wife received assets worth approximately $50,000: various household goods, a car, two rental houses located in Dallas and a third rental house located on 10 acres of land.
Although the husband received a greater share of the assets, we are of the opinion that such an award was justified by the following: (1) the wife’s greater earning capacity — she has taught school for 13 years and earns about $12,000 per year doing so; whereas the husband works the family farm which has lost money the last few years and probably will continue to do so for several more years; (2) the husband has no other marketable skills; (3) the wife has vested pension rights under her teacher’s retirement program; whereas the husband has no comparable program; and (4) the assets awarded wife generate over $4,300 per year in rental income; whereas the assets awarded the husband generate only about $2,500 per year.
We are of the opinion that the disproportion between the husband’s and wife’s incomes does not justify *564awarding the husband a greater share of the assets than that ordered by the trial court. The husband’s contention on cross-appeal is therefore rejected. Likewise, the husband’s contention that the wife should not have been awarded attorney’s fees is rejected.
Affirmed. No costs to either party.